37 F.3d 1492NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Daniel V.F. BLOOM, Plaintiff Appellant,v.VIRGINIA DEPARTMENT OF CORRECTIONS;  GreensvilleCorrectional Center;  Ellis A. Wright, Warden,Defendants Appellees.
No. 94-6455.
United States Court of Appeals, Fourth Circuit.
Submitted September 20, 1994.Decided October 19, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Robert G. Doumar, District Judge.  (CA-94-326-N)
Daniel V.F. Bloom, appellant pro se.
E.D.Va.
AFFIRMED.
Before HALL, MURNAGHAN, and MICHAEL, Circuit Judges.

PER CURIAM

1
Daniel V. F. Bloom appeals from the district court's dismissal of his Motion for Temporary Restraining Order or Preliminary Injunction, which the court construed as a 42 U.S.C. Sec. 1983 (1988) complaint.  A review of the record reveals that the district court did not abuse its discretion in dismissing Bloom's pleading.  We affirm the dismissal of Bloom's claims for the reasons stated by the district court, Bloom v. Virginia Dep't of Corrections, No. CA-94-326-N (E.D. Va.  Mar. 28, 1994);  however, we find that the court lacked jurisdiction to order that Bloom may not proceed in forma pauperis if he refiles his claims.  Accordingly, we modify that portion of the court's dismissal order.


2
In its order dismissing Bloom's action the district court stated that Bloom would not be able to proceed in forma pauperis if he chooses to refile his complaint.  Because the district court is empowered to rule only on cases before it, the court exceeded its authority by denying Bloom in forma pauperis status in future actions.   See North Carolina v. Rice, 404 U.S. 244, 246 (1971);   Maritime Overseas Corp. v. NLRB, 955 F.2d 212, 223 (4th Cir.1992).


3
For these reasons, we affirm the district court's dismissal order, but modify it to strike that portion barring Bloom from proceeding in forma pauperis if he refiles his action.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED


*
 We deny Appellant's motion for temporary restraining order and/or preliminary injunction